



cocacolaa54.jpg [cocacolaa54.jpg]
Exhibit 10.5






ONE COCA-COLA PLAZA
ATLANTA, GEORGIA


John Murphy                                P O Box 1734
Executive Vice President &                        Atlanta, GA 30301
Chief Financial Officer                            Ph: 404-676-9060
E-fax: 833-904-1180




February 19, 2020


Kathy Loveless
Atlanta, GA


Dear Kathy,


We are delighted to confirm your promotion to Vice President, Controller, job
grade 18, with an effective date of March 1, 2020. You will continue to report
to me. The information contained in this letter provides details of your
promotion.


•
Your principal place of assignment will be Atlanta, GA.



•
Your annual base pay for your new position will be USD 358,000.



•
You will continue to be eligible to participate in the annual Performance
Incentive Plan. This is an important, variable element of your total
compensation. Your incentive opportunity for your new position is between 0% and
130% (maximum) of your annual base pay. Any payment will depend on both the
business performance and your personal contributions. Awards are made at the
discretion of the Compensation Committee of the Board of Directors based upon
recommendations by Senior Management.  As a discretionary program, the
performance factors, eligibility criteria, payment frequency, award opportunity
levels and other provisions are variable. The plan may be modified from time to
time.












--------------------------------------------------------------------------------



Kathy Loveless
February 19, 2020






•
You will continue to be eligible to participate in The Coca-Cola Company’s
Long-Term Incentive (LTI) program.  Awards are made at the discretion of the
Compensation Committee of the Board of Directors based upon recommendations by
Senior Management.  You will be eligible to receive LTI awards within guidelines
for the job grade assigned to your position and based upon your leadership
potential to impact the Company’s future growth.  As a discretionary program,
eligibility criteria, award opportunity levels, the award timing, frequency,
size and mix of award vehicles are variable. 



•
You will be expected to acquire and maintain share ownership at a level equal to
two times your base pay. As part of the Company’s ownership expectations, you
will have five years, or until December 31, 2025, to achieve this level of
ownership. You will be asked to provide information in December each year on
your progress toward your ownership goal, and that information will be reviewed
with the Compensation Committee of the Board of Directors the following
February. Further information regarding this requirement is enclosed.



•
You will be eligible for the Company’s Financial Planning Reimbursement Program
which provides reimbursement of certain financial planning services, up to USD
7,500 annually, subject to taxes and withholding. Further information regarding
this benefit is enclosed.



•
You will be eligible for the Emory Executive Health benefit which includes a
comprehensive physical exam and one-on-one medical and lifestyle management
consultation. Further information regarding this benefit is enclosed.



•
You are required to enter into the Agreement on Confidentiality,
Non-Competition, and Non-Solicitation, as well as the Agreement Covering
Inventions, Discoveries, Copyrightable Material, Trade Secrets, and Confidential
Information, effective immediately (enclosed).



•
This letter is provided as information and does not constitute an employment
contract.
















--------------------------------------------------------------------------------



Kathy Loveless
February 19, 2020






Kathy, I feel certain that you will continue to find challenge, satisfaction and
opportunity in this role and as we continue our journey during this important
time.


Sincerely,


/s/ John Murphy


John Murphy


c:    Carl Saunders
Executive Compensation
Executive Services




Enclosures:     Agreement on Confidentiality, Non-Competition, and
Non-Solicitation
Agreement Covering Inventions, Discoveries, Copyrightable Material, Trade
Secrets, and Confidential Information
Stock Ownership Program Enclosure
Financial Planning Reimbursement Program Enclosure
Emory Executive Health Enclosure








I, Kathy Loveless, accept this offer:






Signature:     /s/ Kathy Loveless                    






Date:         2/24/2020                        









